--------------------------------------------------------------------------------

Exhibit 10.1


SeaBright Holdings, Inc.


Amended and Restated 2005 Long-Term Equity Incentive Plan




1.
Purpose



This plan shall be known as the SeaBright Holdings, Inc. Amended and Restated
2005 Long-Term Equity Incentive Plan (the “Plan”). The purpose of the Plan shall
be to promote the long-term growth and profitability of SeaBright Holdings, Inc.
(the “Company”) and its Subsidiaries by (i) providing certain directors,
officers and employees of, and certain other individuals who perform services
for, the Company and its Subsidiaries with incentives to maximize stockholder
value and otherwise contribute to the success of the Company and (ii) enabling
the Company to attract, retain and reward the best available persons for
positions of responsibility. Grants of incentive or non-qualified stock options,
restricted stock, restricted stock units, deferred stock units, performance
awards, Section 162(m) Awards or any combination of the foregoing may be made
under the Plan.




2.
Definitions



(a) “Board of Directors ” and “Board ” mean the board of directors of the
Company.


(b) “Cause ” means, unless otherwise determined by the Committee at the time of
grant of an award, the occurrence of one or more of the following events:


(i) Conviction of a felony or any crime or offense lesser than a felony
involving the property of the Company or a Subsidiary; or


(ii) Conduct that has caused demonstrable and serious injury to the Company or a
Subsidiary, monetary or otherwise; or


(iii) Willful refusal to perform or substantial disregard of duties properly
assigned, as determined by the Company or a Subsidiary, as the case may be; or


(iv) Breach of duty of loyalty to the Company or a Subsidiary or other act of
fraud or dishonesty with respect to the Company or a Subsidiary.


(c) “Change in Control ” means, unless otherwise determined by the Committee at
the time of grant of an award, the occurrence of one of the following events:


(i) if any “person” or “group” as those terms are used in Sections 13(d) and
14(d) of the Exchange Act or any successors thereto, other than an Exempt
Person, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act or any successor thereto), directly or indirectly, of securities of
the Company representing 50% or more of the combined voting power of the
Company’s then outstanding securities; or


(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board and any new directors whose
election by the Board or nomination for election by the Company’s stockholders
was approved by at least two-thirds of the directors then still in office who
either were directors at the beginning of the period or whose election was
previously so approved, cease for any reason to constitute a majority thereof;
or


(iii) consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation (A) which would result in all
or a portion of the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation or
(B) by which the corporate existence of the Company is not affected and
following which the Company’s chief executive officer and directors retain their
positions with the Company (and constitute at least a majority of the Board); or

 
1

--------------------------------------------------------------------------------

 

(iv) consummation of a plan of complete liquidation of the Company or a sale or
disposition by the Company of all or substantially all the Company’s assets,
other than a sale to an Exempt Person.


(d) “Code ” means the Internal Revenue Code of 1986, as amended.


(e) “Committee ” means the Compensation Committee of the Board, which shall
consist solely of two or more members of the Board.


(f) “Common Stock ” means the Common Stock, par value $0.01 per share, of the
Company, and any other shares into which such stock may be changed by reason of
a recapitalization, reorganization, merger, consolidation or any other change in
the corporate structure or capital stock of the Company.


(g) “Competition ” is deemed to occur if a person whose employment with the
Company or its Subsidiaries has terminated obtains a position as a full-time or
part-time employee of, as a member of the board of directors of, or as a
consultant or advisor with or to, or acquires an ownership interest in excess of
5% of, a corporation, partnership, firm or other entity that engages in any of
the businesses of the Company or any Subsidiary with which the person was
involved in a management role at any time during his or her last five years of
employment with or other service for the Company or any Subsidiaries.


(h) “Disability ” means a disability that would entitle an eligible participant
to payment of monthly disability payments under any Company disability plan or
as otherwise determined by the Committee. Notwithstanding the foregoing, for
purposes of the grant of an award subject to Section 409A of the Code that is
settled or distributed upon a “Disability,” “Disability” means for that purpose
that a participant is disabled under Sections 409A(a)(2)(C)(i) or (ii) of the
Code.


(i) “Exchange Act ” means the Securities Exchange Act of 1934, as amended.


(j) “Exempt Person ” means (i) Summit Master Company, LLC, Summit Partners, LLC,
Summit Partners, L.P. or any of their affiliates, (ii) any person, entity or
group under the control of any party included in clause (i), or (iii) any
employee benefit plan of the Company or a trustee or other administrator or
fiduciary holding securities under an employee benefit plan of the Company.


(k) “Family Member ” has the meaning given to such term in General Instructions
A.1(a)(5) to Form S-8 under the Securities Act of 1933, as amended, and any
successor thereto.


(l) “Fair Market Value ” of a share of Common Stock of the Company means, as of
the date in question, the officially-quoted closing selling price of the stock
(or if no selling price is quoted, the bid price) on the principal securities
exchange on which the Common Stock is then listed for trading (including for
this purpose the Nasdaq National Market) (the “Market”) for the applicable
trading day or, if the Common Stock is not then listed or quoted in the Market,
the Fair Market Value shall be the fair value of the Common Stock determined in
good faith by the Board taking into account the requirements of Section 409A of
the Code; provided, however, that when shares received upon exercise of an
option are immediately sold in the open market, the net sale price received may
be used to determine the Fair Market Value of any shares used to pay the
exercise price or applicable withholding taxes and to compute the withholding
taxes. For purposes of the grant of any stock option under the Plan that is
intended to be exempt from the requirements of Section 409A of the Code, Fair
Markey Value may be determined in any manner permitted under Section 409A of the
Code.

 
2

--------------------------------------------------------------------------------

 

(m) “Incentive Stock Option ” means an option conforming to the requirements of
Section 422 of the Code and any successor thereto.


(n) “Involuntary Termination ” means, unless otherwise determined by the
Committee at the time of grant of an award, (i) the participant’s involuntary
dismissal or discharge by the Company or a Subsidiary or by its or their
successor for reasons other than Cause or (ii) such individual’s voluntary
resignation following (A) a change in his or her position with the Company which
materially reduces his or her level of responsibility, (B) a reduction in his or
her level of compensation (base salary or any target incentive compensation) by
more than ten percent or (C) a relocation of such individual’s place of
employment by more than fifty (50) miles, provided and only if such change,
reduction or relocation is effected by the Company or a Subsidiary or by its or
their successor without the participant’s written consent.
(o) “Non-Employee Director ” has the meaning given to such term in Rule 16b-3
under the Exchange Act and any successor thereto.


(p) “Non-qualified Stock Option ” means any stock option other than an Incentive
Stock Option.


(q) “Other Company Securities ” mean securities of the Company other than Common
Stock, which may include, without limitation, unbundled stock units or
components thereof, debentures, preferred stock, warrants and securities
convertible into or exchangeable for Common Stock or other property.


(r) “Performance Goals ” has the meaning set forth on Exhibit A.


(s) “Retirement ” means, unless otherwise determined by the Committee at the
time of grant of an award, retirement as defined under any Company pension plan
or retirement program or termination of one’s employment on retirement with the
approval of the Committee.


(t) “Section 162(m) Award ” means any award under the Plan that is intended to
qualify for the “performance-based” compensation exception under Section 162(m)
of the Code and the treasury regulations and other official guidance promulgated
thereunder.


(u) “Subsidiary ” means a corporation or other entity of which outstanding
shares or ownership interests representing 50% or more of the combined voting
power of such corporation or other entity entitled to elect the management
thereof, or such lesser percentage as may be approved by the Committee, are
owned directly or indirectly by the Company. Notwithstanding the foregoing, for
purposes of the grant of any Incentive Stock Option, “Subsidiary” means any
subsidiary corporation of the Company within the meaning of Section 424(f) of
the Code.




3.
Administration



The Plan shall be administered by the Committee; provided that the Board may, in
its discretion, at any time and from time to time, resolve to administer the
Plan, in which case the term “Committee” shall be deemed to mean the Board for
all purposes herein. Subject to the provisions of the Plan, the Committee shall
be authorized to (i) select persons to participate in the Plan, (ii) determine
the form and substance of grants made under the Plan to each participant, and
the conditions and restrictions, if any, subject to which such grants will be
made, (iii) certify that the conditions and restrictions applicable to any grant
have been met, (iv) modify the terms of grants made under the Plan, (v)
interpret the Plan and grants made thereunder, (vi) make any adjustments
necessary or desirable in connection with grants made under the Plan to eligible
participants located outside the United States and (vii) adopt, amend, or
rescind such rules and regulations, and make such other determinations, for
carrying out the Plan as it may deem appropriate. Decisions of the Committee on
all matters relating to the Plan shall be in the Committee’s sole discretion and
shall be conclusive and binding on all parties. The validity, construction, and
effect of the Plan and any rules and regulations relating to the Plan shall be
determined in accordance with applicable federal and state laws and rules and
regulations promulgated pursuant thereto and the rules and regulations of the
principal securities exchange on which the Common Stock is then listed for
trading. No member of the Committee and no officer of the Company shall be
liable for any action taken or omitted to be taken by such member, by any other
member of the Committee or by any officer of the Company in connection with the
performance of duties under the Plan, except for such person’s own willful
misconduct or as expressly provided by statute.

 
3

--------------------------------------------------------------------------------

 

The expenses of the Plan shall be borne by the Company. The Plan shall not be
required to establish any special or separate fund or make any other segregation
of assets to assume the payment of any award under the Plan, and rights to the
payment of such awards shall be no greater than the rights of the Company’s
general creditors.




4.
Shares Available for the Plan.



Subject to adjustments as provided in Section 16 hereof, an aggregate of three
million sixty-five thousand forty-one (3,065,041) Shares of Common Stock may be
issued pursuant to the Plan, plus an automatic annual increase on the first day
of each of the Company’s fiscal years beginning in 2011 and ending in 2015 equal
to the lesser of (i) two percent (2%) of the shares of Common Stock outstanding
on the last day of the immediately preceding fiscal year, and (ii) 750,000 such
(collectively, the “Shares”). Notwithstanding the foregoing, the maximum
aggregate number of Shares that may be issued pursuant to Incentive Stock
Options under the Plan shall not exceed three million sixty-five thousand
forty-one (3,065,041) Shares (subject to adjustments as provided in Section 16
hereof), and such number shall not be subject to annual adjustment as described
in the preceding sentence.


Such Shares may be in whole or in part authorized and unissued or held by the
Company as treasury shares. If any grant under the Plan expires or terminates
unexercised, becomes unexercisable or is forfeited as to any Shares, then such
unpurchased or forfeited Shares shall thereafter be available for further grants
under the Plan.


Without limiting the generality of the foregoing provisions of this Section 4 or
the generality of the provisions of Sections 3, 6 or 18 or any other section of
this Plan, the Committee may, at any time or from time to time, and on such
terms and conditions (that are consistent with and not in contravention of the
other provisions of this Plan) as the Committee may, in its sole discretion,
determine, enter into agreements (or take other actions with respect to the
options) for new options containing terms (including exercise prices) more (or
less) favorable than the outstanding options.


The maximum number of Shares of Common Stock subject to any award of Incentive
Stock Options, Non-qualified Stock Options, or other types of award under the
Plan for which the grant of such award or the lapse of the relevant restriction
period is subject to the attainment of Performance Goals, which may be granted
under the Plan during any calendar year of the Company to any eligible
participant in the Plan shall be 300,000 Shares per type of award (which shall
be subject to any further increase or decrease pursuant to Section 16). Each
performance award to be paid in Shares shall be referenced to one share of
Common Stock and shall be charged against the available Shares under this Plan
at the time the unit value measurement is converted to a referenced number of
Shares of Common Stock in accordance with Section 10. There are no annual
individual share limitations on awards of restricted stock, restricted stock
units, deferred stock units or performance awards that are not intended to be
Section 162(m) Awards. The maximum cash payment under any performance award
payable in cash to any eligible participant in the Plan with respect to any
calendar year and for which the payment of such award is subject to the
attainment of Performance Goals shall be $5,000,000. The foregoing individual
participant limitations shall be cumulative; that is, to the extent that Shares
of Common Stock for which awards are permitted to be granted to an eligible
participant during a calendar year are not covered by an award to such eligible
participant in a calendar year, the number of Shares of Common Stock available
for awards to such eligible participant shall automatically increase in the
subsequent calendar years during the term of the Plan until used.

 
4

--------------------------------------------------------------------------------

 

5.
Participation



Participation in the Plan shall be limited to those directors (including
Non-Employee Directors), officers (including non-employee officers) and
employees of, and other individuals performing services for, the Company and its
Subsidiaries selected by the Committee (including participants located outside
the United States). Nothing in the Plan or in any grant thereunder shall confer
any right on a participant to continue in the service or employ as a director or
officer of or in the performance of services for the Company or a Subsidiary or
shall interfere in any way with the right of the Company or a Subsidiary to
terminate the employment or performance of services or to reduce the
compensation or responsibilities of a participant at any time. By accepting any
award under the Plan, each participant and each person claiming under or through
him or her shall be conclusively deemed to have indicated his or her acceptance
and ratification of, and consent to, any action taken under the Plan by the
Company, the Board or the Committee.


Incentive Stock Options or Non-qualified Stock Options, restricted stock awards,
restricted stock unit or deferred stock unit awards, performance awards, or any
combination thereof, may be granted to such persons and for such number of
Shares as the Committee shall determine (such individuals to whom grants are
made being sometimes herein called “optionees” or “grantees,” as the case may
be). Determinations made by the Committee under the Plan need not be uniform and
may be made selectively among eligible individuals under the Plan, whether or
not such individuals are similarly situated. A grant of any type made hereunder
in any one year to an eligible participant shall neither guarantee nor preclude
a further grant of that or any other type to such participant in that year or
subsequent years.




6.
Incentive and Non-qualified Options



The Committee may from time to time grant to eligible participants Incentive
Stock Options, Non-qualified Stock Options, or any combination thereof; provided
that the Committee may grant Incentive Stock Options only to eligible employees
of the Company or its Subsidiaries. The options granted shall take such form as
the Committee shall determine, subject to the following terms and conditions.


It is the Company’s intent that Non-qualified Stock Options granted under the
Plan not be classified as Incentive Stock Options, that Incentive Stock Options
be consistent with and contain or be deemed to contain all provisions required
under Section 422 of the Code and any successor thereto, and that any
ambiguities in construction be interpreted in order to effectuate such intent.
If an Incentive Stock Option granted under the Plan does not qualify as such for
any reason, then to the extent of such non-qualification, the stock option
represented thereby shall be regarded as a Non-qualified Stock Option duly
granted under the Plan, provided that such stock option otherwise meets the
Plan’s requirements for Non-qualified Stock Options.


(a) Price


The price per Share deliverable upon the exercise of each option (“exercise
price”) may not be less than 100% of the Fair Market Value of a share of Common
Stock as of the date of grant of the option, and in the case of the grant of any
Incentive Stock Option to an employee who, at the time of the grant, owns more
than 10% of the total combined voting power of all classes of stock of the
Company or any of its Subsidiaries, the exercise price may not be less than 110%
of the Fair Market Value of a share of Common Stock as of the date of grant of
the option, in each case unless otherwise permitted by Section 422 of the Code
or any successor thereto.


(b) Payment


Options may be exercised, in whole or in part, upon payment of the exercise
price of the Shares to be acquired. Unless otherwise determined by the
Committee, payment shall be made (i) in cash (including check, bank draft, money
order or wire transfer of immediately available funds), (ii) by delivery of
outstanding shares of Common Stock with a Fair Market Value on the date of
exercise equal to the aggregate exercise price payable with respect to the
options’ exercise, (iii) by simultaneous sale through a broker reasonably
acceptable to the Committee of Shares acquired on exercise, as permitted under
Regulation T of the Federal Reserve Board or (iv) by any combination of the
foregoing.

 
5

--------------------------------------------------------------------------------

 

In the event a grantee elects to pay the exercise price payable with respect to
an option pursuant to clause (ii) above, (A) only a whole number of share(s) of
Common Stock (and not fractional shares of Common Stock) may be tendered in
payment, (B) such grantee must present evidence acceptable to the Company that
he or she has owns any such shares of Common Stock tendered in payment of the
exercise price prior to the date of exercise, and (C) Common Stock must be
delivered to the Company. Delivery for this purpose may, at the election of the
grantee, be made either by (1) physical delivery of the certificate(s) for all
such shares of Common Stock tendered in payment of the price, accompanied by
duly executed instruments of transfer in a form acceptable to the Company, or
(2) direction to the grantee’s broker to transfer, by book entry, such shares of
Common Stock from a brokerage account of the grantee to a brokerage account
specified by the Company. When payment of the exercise price is made by delivery
of Common Stock, the difference, if any, between the aggregate exercise price
payable with respect to the option being exercised and the Fair Market Value of
the shares of Common Stock tendered in payment (plus any applicable taxes) shall
be paid in cash. No grantee may tender shares of Common Stock having a Fair
Market Value exceeding the aggregate exercise price payable with respect to the
option being exercised (plus any applicable taxes).


(c) Terms of Options


The term during which each option may be exercised shall be determined by the
Committee, but if required by the Code and except as otherwise provided herein,
no option shall be exercisable in whole or in part more than ten years from the
date it is granted, and no Incentive Stock Option granted to an employee who at
the time of the grant owns more than 10% of the total combined voting power of
all classes of stock of the Company or any of its Subsidiaries shall be
exercisable more than five years from the date it is granted. All rights to
purchase Shares pursuant to an option shall, unless sooner terminated, expire at
the date designated by the Committee. The Committee shall determine the date on
which each option shall become exercisable and may provide that an option shall
become exercisable in installments. The Shares constituting each installment may
be purchased in whole or in part at any time after such installment becomes
exercisable, subject to such minimum exercise requirements as may be designated
by the Committee. Prior to the exercise of an option and delivery of the Shares
represented thereby, the optionee shall have no rights as a stockholder with
respect to any Shares covered by such outstanding option (including any dividend
or voting rights).


(d) Limitations on Grants


If required by the Code, the aggregate Fair Market Value (determined as of the
grant date) of Shares for which an Incentive Stock Option is exercisable for the
first time during any calendar year under all equity incentive plans of the
Company and its Subsidiaries (as defined in Section 422 of the Code or any
successor thereto) may not exceed $100,000.


(e) Termination; Forfeiture


(i) Death or Disability


Unless otherwise determined by the Committee at the time of grant of an award,
if a participant ceases to be a director, officer or employee of, or to perform
other services for, the Company or any Subsidiary due to death or Disability,
all of the participant’s options shall become fully vested and exercisable and
shall remain so for a period of 180 days from the date of such death or
Disability, but in no event after the expiration date of the options; provided
that the participant does not engage in Competition during such 180-day period
unless he or she received written consent to do so from the Board or the
Committee; provided further that the Board or Committee may extend such exercise
period (and related non-competition period) in its discretion, but in no event
may such extended exercise period extend beyond the expiration date of the
options. Notwithstanding the foregoing, if the Disability giving rise to the
termination of employment is not within the meaning of Section 22(e)(3) of the
Code or any successor thereto, Incentive Stock Options not exercised by such
participant within 90 days after the date of termination of employment will
cease to qualify as Incentive Stock Options and will be treated as Non-qualified
Stock Options under the Plan if required to be so treated under the Code.

 
6

--------------------------------------------------------------------------------

 

(ii) Retirement


Unless otherwise determined by the Committee at the time of grant of an award,
if a participant ceases to be a director, officer or employee of, or to perform
other services for, the Company or any Subsidiary upon the occurrence of his or
her Retirement, (A) all of the participant’s options that were exercisable on
the date of Retirement shall remain exercisable for, and shall otherwise
terminate at the end of, a period of 90 days after the date of Retirement, but
in no event after the expiration date of the options; provided that the
participant does not engage in Competition during such 90 day period unless he
or she receives written consent to do so from the Board or the Committee;
provided further that the Board or Committee may extend such exercise period
(and related non-competition period) in its discretion, but in no event may such
extended exercise period extend beyond the expiration date of the options, and
(B) all of the participant’s options that were not exercisable on the date of
Retirement shall be forfeited immediately upon such Retirement; provided,
however, that such options may become fully vested and exercisable in the
discretion of the Committee. Notwithstanding the foregoing, Incentive Stock
Options not exercised by such participant within 90 days after Retirement will
cease to qualify as Incentive Stock Options and will be treated as Non-qualified
Stock Options under the Plan if required to be so treated under the Code.


(iii) Discharge for Cause


Unless otherwise determined by the Committee, if a participant ceases to be a
director, officer or employee of , or to perform other services for, the Company
or a Subsidiary due to Cause, all of the participant’s options shall expire and
be forfeited immediately upon such cessation, whether or not then exercisable.


(iv) Other Termination


Unless otherwise determined by the Committee, if a participant ceases to be a
director, officer or employee of, or to otherwise perform services for, the
Company or a Subsidiary for any reason other than death, Disability, Retirement
or Cause, (A) all of the participant’s options that were exercisable on the date
of such cessation shall remain exercisable for, and shall otherwise terminate at
the end of, a period of 30 days after the date of such cessation, but in no
event after the expiration date of the options; provided that the participant
does not engage in Competition during such 30-day period unless he or she
receives written consent to do so from the Board or the Committee; provided
further that the Board or Committee may extend such exercise period (and related
non-competition period) in its discretion, but in no event may such extended
exercise period extend beyond the expiration date of the options, and (B) all of
the participant’s options that were not exercisable on the date of such
cessation shall be forfeited immediately upon such cessation.


(v) Change in Control


Unless otherwise determined by the Committee at the time of grant of an award,
if there is a Change in Control of the Company and a participant is terminated
from being a director, officer or employee of, or from performing other services
for the Company or a Subsidiary through an “Involuntary Termination” effected
within forty-eight (48) months following the effective date of such Change in
Control, all of participant’s options shall automatically accelerate and become
fully vested and exercisable. Any option so accelerated will remain exercisable
until the earlier of (i) the expiration of the option term or (ii) the end of a
one- year period measured from the date of the Involuntary Termination as
defined herein. In addition, the Committee shall have the authority to grant
options that become fully vested and exercisable automatically upon a Change in
Control, whether or not the grantee is subsequently terminated.

 
7

--------------------------------------------------------------------------------

 

(f) Forfeiture


If a participant exercises any of his or her options and, within one year
thereafter, either (i) is terminated from the Company or a Subsidiary for any of
the reasons specified in the definition of “Cause” set forth in Section 2(b), or
(ii) engages in Competition without having received written consent to do so
from the Board or the Committee, then the participant may, in the discretion of
the Committee, be required to pay the Company the gain represented by the
difference between the aggregate selling price of the Shares acquired upon the
options’ exercise (or, if the Shares were not then sold, their aggregate Fair
Market Value on the date of exercise) and the aggregate exercise price of the
options exercised (the “Option Gain”), without regard to any subsequent increase
or decrease in the Fair Market Value of the Common Stock. In addition, the
Company may, in its discretion, deduct from any payment of any kind (including
salary or bonus) otherwise due to any such participant an amount equal to the
Option Gain, provided, however, that no such deduction may occur from any
payment that is characterized as “nonqualified deferred compensation” to the
extent that such deduction would result in adverse tax consequences under
Section 409A of the Code.


(g) Repricings of Options Prohibited.


Notwithstanding any other provision of the Plan to the contrary, outstanding
Incentive Stock Options and Non-qualified Stock Options may not be modified to
reduce the exercise price thereof nor may a new stock option with a lower
exercise price be substituted for a surrendered stock option (other than
adjustments or substitutions in accordance with Section 16 hereof), unless such
action is approved by the stockholders of the Company.




7.
Section 162(m) Awards



Awards of Incentive Stock Options and Non-qualified Stock Options granted under
the Plan are intended by their terms to qualify as Section 162(m) Awards. Awards
of restricted stock, restricted stock units, deferred stock units and
performance awards granted under the Plan may qualify as Section 162(m) Awards
if the awards are granted or become payable or vested based upon the achievement
of Performance Goals in accordance with this Section 7.


In the case of an award of restricted stock, restricted stock units, deferred
stock units or a performance award that is intended to be a Section 162(m)
Award, the Committee shall make such determinations with respect to such an
award and shall establish the objective performance criteria and the individual
target award (if any) applicable to each participant or class of participants in
writing within ninety (90) days after the beginning of the applicable
performance period (or such other time period as is required under Section
162(m) of the Code) and while the outcome of the Performance Goals is
substantially uncertain. The applicable performance criteria shall be based on
one or more of the Performance Goals set forth in Exhibit A hereto.


Subject to the provisions of the Plan, the Committee shall, in its sole
discretion, have authority to determine the eligible participants to whom, and
the time or times at which, Section 162(m) Awards shall be made, the vesting and
payment provisions applicable to such awards, and all other terms and conditions
of such awards. As and to the extent required by Section 162(m) of the Code, the
terms of an award that is a Section 162(m) Award must state, in terms of an
objective formula or standard, the method of computing the amount of
compensation payable under the award, and must preclude discretion to increase
the amount of compensation payable under the terms of the award (but may allow
the Committee discretion to decrease the amount of compensation payable).


For each participant, the Committee may specify a targeted performance award.
The individual target award may be expressed, at the Committee’s discretion, as
a fixed dollar amount, a percentage of base pay or total pay (excluding payments
made under the Plan), or an amount determined pursuant to an objective formula
or standard. Establishment of an individual target award for a participant for a
calendar year shall not imply or require that the same level individual target
award (if any such award is established by the Committee for the relevant
participant) be set for any subsequent calendar year. At the time the
Performance Goals are established, the Committee shall prescribe a formula to
determine the percentages (which may be greater than 100%) of the individual
target award which may be payable based upon the degree of attainment of the
Performance Goals during the calendar year.

 
8

--------------------------------------------------------------------------------

 

The measurements used in Performance Goals set under the Plan shall be
determined in accordance with generally accepted accounting principles, except,
to the extent that any objective Performance Goals are used, if any measurements
require deviation from generally accepted accounting principles, such deviation
shall be at the discretion of the Committee at the time the Performance Goals
are set or at such later time to the extent permitted under Section 162(m) of
the Code.


At the expiration of the applicable performance period, the Committee shall
determine and certify in writing the extent to which the Performance Goals
established pursuant to this Section 11 have been achieved and the percentage of
the participant’s individual target award that has been vested and earned.
Following the Committee’s determination and certification in accordance with the
foregoing, the Section 162(m) Award shall become vested and payable (or
deferred, in the case of deferred stock units) in accordance with the terms and
conditions of the applicable award agreement.




8.
Restricted Stock



The Committee may at any time and from time to time grant Shares of restricted
stock under the Plan to such participants and in such amounts as it determines.
Each grant of Shares of restricted stock shall specify the applicable
restrictions on such Shares, the duration of such restrictions (which shall be
at least six months except as otherwise determined by the Committee or provided
in the third paragraph of this Section 8), and the time or times at which such
restrictions shall lapse with respect to all or a specified number of Shares
that are part of the grant.


The participant will be required to pay the Company the aggregate par value of
any Shares of restricted stock (or such larger amount as the Board may determine
to constitute capital under Section 154 of the Delaware General Corporation Law,
as amended, or any successor thereto) within ten days of the date of grant,
unless such Shares of restricted stock are treasury shares. Unless otherwise
determined by the Committee, certificates representing Shares of restricted
stock granted under the Plan will be held in escrow by the Company on the
participant’s behalf during any period of restriction thereon and will bear an
appropriate legend specifying the applicable restrictions thereon, and the
participant will be required to execute a blank stock power therefor. Except as
otherwise provided by the Committee, during such period of restriction the
participant shall have all of the rights of a holder of Common Stock, including
but not limited to the rights to receive dividends and to vote, and any stock or
other securities received as a distribution with respect to such participant’s
restricted stock shall be subject to the same restrictions as then in effect for
the restricted stock.


Except as otherwise provided by the Committee, if a participant ceases to be a
director, officer or employee of, or to otherwise perform services for, the
Company and its Subsidiaries due to death, Disability or Retirement during any
period of restriction, all restrictions on Shares of restricted stock granted to
such participant shall lapse. At such time as a participant ceases to be a
director, officer or employee of, or otherwise performing services for, the
Company or its Subsidiaries for any other reason, all Shares of restricted stock
granted to such participant on which the restrictions have not lapsed shall be
immediately forfeited to the Company.


Unless otherwise determined by the Committee at the time of grant of an award,
if there is a Change in Control of the Company and a participant is terminated
from being a director, officer or employee of, or from performing other services
for the Company or a Subsidiary through an Involuntary Termination effected
within forty-eight (48) months following the effective date of such Change in
Control, all restrictions on Shares of restricted stock granted to such
participant shall automatically lapse. In addition, the Committee shall have the
authority to grant shares of restricted stock with respect to which all
restrictions shall lapse automatically upon a Change in Control, whether or not
the grantee is subsequently terminated.

 
9

--------------------------------------------------------------------------------

 

9.
Restricted Stock Units; Deferred Stock Units



The Committee may at any time and from time to time grant restricted stock units
under the Plan to such participants and in such amounts as it determines. Each
grant of restricted stock units shall specify the applicable restrictions on
such units, the duration of such restrictions (which shall be at least six
months except as otherwise determined by the Committee or provided in the third
paragraph of this Section 9), and the time or times at which such restrictions
shall lapse with respect to all or a specified number of units that are part of
the grant.


Each restricted stock unit shall be equivalent in value to one share of Common
Stock and shall entitle the participant to receive from the Company at the end
of the vesting period (the “Vesting Period”) applicable to such unit one Share,
unless the participant elects in a timely fashion to defer the receipt of such
Shares, as provided below. Restricted stock units may be granted without payment
of cash or consideration to the Company; provided that participants shall be
required to pay to the Company the aggregate par value of the Shares received
from the Company within ten days of the issuance of such Shares unless such
Shares are treasury shares.


Except as otherwise provided by the Committee, during the restriction period the
participant shall not have any rights as a shareholder of the Company; provided
that the participant shall have the right to receive accumulated dividends or
distributions with respect to the corresponding number of shares of Common Stock
underlying each restricted stock unit at the end of the Vesting Period, unless
such restricted stock units are converted into deferred stock units, in which
case such accumulated dividends or distributions shall be paid by the Company to
the participant at such time as the deferred stock units are converted into
Shares.


Except as otherwise provided by the Committee, if a participant ceases to be a
director, officer or employee of, or to otherwise perform services for, the
Company or any Subsidiary due to death, Disability or Retirement during any
period of restriction, all restrictions on restricted stock units granted to
such participant shall lapse. At such time as a participant ceases to be a
director, officer or employee of, or otherwise performing services for, the
Company or any Subsidiary for any other reason, all restricted stock units
granted to such participant on which the restrictions have not lapsed shall be
immediately forfeited to the Company.


Except as otherwise provided by the Committee at the time of grant of an award,
if there is a Change in Control of the Company and a participant is terminated
from being a director, officer or employee of, or from performing other services
for the Company or a Subsidiary through an Involuntary Termination effected
within forty-eight (48) months following the effective date of such Change in
Control, all restrictions on restricted stock units granted to such participant
shall automatically lapse. In addition, the Committee shall have the authority
to grant restricted stock units with respect to which all restrictions shall
lapse automatically upon a Change in Control, whether or not the grantee is
subsequently terminated.


A participant may elect by written notice to the Company, which notice must be
made before the later of (i) the close of the tax year preceding the year in
which the restricted stock units are granted or (ii) 30 days of first becoming
eligible to participate in the Plan (or, if earlier, the last day of the tax
year in which the participant first becomes eligible to participate in the plan)
and on or prior to the date the restricted stock units are granted, to defer the
receipt of all or a portion of the Shares due with respect to the vesting of
such restricted stock units; provided that the Committee may impose such
additional restrictions with respect to the time at which a participant may
elect to defer receipt of Shares subject to the deferral election, and any other
terms with respect to a grant of restricted stock units to the extent the
Committee deems necessary to enable the participant to defer recognition of
income with respect to such units until the Shares underlying such units are
issued or distributed to the participant. Upon such deferral, the restricted
stock units so deferred shall be converted into deferred stock units. Except as
provided below, delivery of Shares with respect to deferred stock units shall be
made at the end of the deferral period set forth in the participant’s deferral
election notice (the “Deferral Period”). Deferral Periods shall be no less than
one year after the vesting date of the applicable restricted stock units.

 
10

--------------------------------------------------------------------------------

 

Except as otherwise provided by the Committee, during such Deferral Period the
participant shall not have any rights as a shareholder of the Company; provided
that, the participant shall have the right to receive accumulated dividends or
distributions with respect to the corresponding number of shares of Common Stock
underlying each deferred stock unit at the end of the Deferral Period when such
deferred stock units are converted into Shares.


Except as otherwise provided by the Committee, if a Participant ceases to be a
director, officer or employee of, or to otherwise perform services for, the
Company or any Subsidiary upon his or her death prior to the end of the Deferral
Period, the participant shall receive payment in Shares in respect of such
participant’s deferred stock units which would have matured or been earned at
the end of such Deferral Period as if the applicable Deferral Period had ended
as of the date of such participant’s death.


Except as otherwise provided by the Committee, if a participant ceases to be a
director, officer or employee of, or to otherwise perform services for, the
Company or any Subsidiary upon becoming disabled (as defined under Section
409A(a)(2)(C) of the Code) or Retirement or for any other reason except
termination for Cause prior to the end of the Deferral Period, the participant
shall receive payment in Shares in respect of such participant’s deferred stock
units at the end of the applicable Deferral Period or on such accelerated basis
as the Committee may determine, to the extent permitted by, and subject to the
limitations of, Section 409A of the Code and regulations promulgated thereunder.


Except as otherwise provided by the Committee, if a participant ceases to be a
director, officer or employee of, or to otherwise perform services for, the
Company or any Subsidiary due to termination for Cause such participant shall
immediately forfeit any deferred stock units which would have matured or been
earned at the end of the applicable Deferral Period.


Except as otherwise provided by the Committee, in the event of a Change in
Control that also constitutes a “change in the ownership or effective control
of” the Company, or a change in the ownership of a substantial portion of the
Company’s assets (in each case as determined under Section 409A of the Code), a
participant shall receive payment in Shares in respect of such participant’s
deferred stock units which would have matured or been earned at the end of the
applicable Deferral Period as if such Deferral Period had ended immediately
prior to the Change in Control; provided, however, that if an event that
constitutes a Change in Control hereunder does not constitute a “change in
control” under Section 409A of the Code (or the regulations promulgated
thereunder), no payments with respect to the deferred stock units shall be made
under this paragraph to the extent such payments would constitute an
impermissible acceleration under Section 409A of the Code.




10.
Performance Awards



Performance awards may be granted to participants at any time and from time to
time as determined by the Committee. The Committee shall have complete
discretion in determining the size and composition of performance awards granted
to a participant. The period over which performance is to be measured (a
“performance cycle”) shall commence on the date specified by the Committee and
shall end on the last day of a fiscal year specified by the Committee. Unless
otherwise determined by the Committee at the time of grant of an award, a
performance award shall be paid no later than the 15th day of the third month
following the completion of a performance cycle. Performance awards may include
(i) specific dollar-value target awards (ii) performance units, the value of
each such unit being determined by the Committee at the time of issuance, and/or
(iii) performance Shares, the value of each such Share being equal to the Fair
Market Value of a share of Common Stock.


The value of each performance award may be fixed or it may be permitted to
fluctuate based on a performance factor (e.g., return on equity) selected by the
Committee.

 
11

--------------------------------------------------------------------------------

 

The Committee shall establish performance goals and objectives for each
performance cycle on the basis of such criteria and objectives as the Committee
may select from time to time, including, without limitation, the performance of
the participant, the Company, one or more of its Subsidiaries or divisions or
any combination of the foregoing. During any performance cycle, the Committee
shall have the authority to adjust the performance goals and objectives for such
cycle for such reasons as it deems equitable.


The Committee shall determine the portion of each performance award that is
earned by a participant on the basis of the Company’s performance over the
performance cycle in relation to the performance goals for such cycle. The
earned portion of a performance award may be paid out in Shares, cash, Other
Company Securities, or any combination thereof, as the Committee may determine.


A participant must be a director, officer or employee of, or otherwise perform
services for, the Company or its Subsidiaries at the end of the performance
cycle in order to be entitled to payment of a performance award issued in
respect of such cycle; provided, however, that except as otherwise determined by
the Committee, if a participant ceases to be a director, officer or employee of,
or to otherwise perform services for, the Company and its Subsidiaries upon his
or her death, Retirement, or Disability prior to the end of the performance
cycle, the participant shall earn a proportionate portion of the performance
award based upon the elapsed portion of the performance cycle and the Company’s
performance over that portion of such cycle.


In the event of a Change in Control, a participant shall earn no less than the
portion of the performance award that the participant would have earned if the
applicable performance cycle(s) had terminated as of the date of the Change in
Control.




11.
Withholding Taxes



(a) Participant Election


Unless otherwise determined by the Committee, a participant may elect to deliver
shares of Common Stock (or have the Company withhold shares acquired upon
exercise of an option or deliverable upon grant or vesting of restricted stock,
as the case may be) to satisfy, in whole or in part, the amount the Company is
required to withhold for taxes in connection with the exercise of an option or
the delivery of restricted stock upon grant or vesting, as the case may be. Such
election must be made on or before the date the amount of tax to be withheld is
determined. Once made, the election shall be irrevocable. The fair market value
of the shares to be withheld or delivered will be the Fair Market Value as of
the date the amount of tax to be withheld is determined. In the event a
participant elects to deliver or have the Company withhold shares of Common
Stock pursuant to this Section 11(a), such delivery or withholding must be made
subject to the conditions and pursuant to the procedures set forth in Section
6(b) with respect to the delivery or withholding of Common Stock in payment of
the exercise price of options. Shares withheld to pay withholding taxes may not
exceed the minimum statutory withholding rate.


(b) Company Requirement


The Company may require, as a condition to any grant or exercise under the Plan
or to the delivery of certificates for Shares issued hereunder, that the grantee
make provision for the payment to the Company, either pursuant to Section 11(a)
or this Section 11(b), of federal, state or local taxes of any kind required by
law to be withheld with respect to any grant or delivery of Shares. The Company,
to the extent permitted or required by law, shall have the right to deduct from
any payment of any kind (including salary or bonus) otherwise due to a grantee,
an amount equal to any federal, state or local taxes of any kind required by law
to be withheld with respect to any grant or delivery of Shares under the Plan.
Shares withheld to pay withholding taxes may not exceed the minimum statutory
withholding rate; provided, however, that no such deduction may occur from any
payment that is characterized as “nonqualified deferred compensation” to the
extent that such deduction would result in adverse tax consequences under
Section 409A of the Code.

 
12

--------------------------------------------------------------------------------

 

12.
Written Agreement; Vesting



Unless the Committee determines otherwise, each employee to whom a grant is made
under the Plan shall enter into a written agreement with the Company that shall
contain such provisions, including without limitation vesting requirements,
consistent with the provisions of the Plan, as may be approved by the Committee.
Unless the Committee determines otherwise and except as otherwise provided in
Sections 6, 7, 8, 9 and 10 in connection with a Change in Control or certain
occurrences of termination, no grant under this Plan may be exercised, and no
restrictions relating thereto may lapse, within six months of the date such
grant is made.




13.
Transferability



Unless the Committee determines otherwise, no award granted under the Plan shall
be transferable by a participant other than by will or the laws of descent and
distribution or to a participant’s Family Member by gift or a qualified domestic
relations order as defined by the Code. Unless the Committee determines
otherwise, an option may be exercised only by the optionee or grantee thereof;
by his or her Family Member if such person has acquired the option by gift or
qualified domestic relations order; by the executor or administrator of the
estate of any of the foregoing or any person to whom the option is transferred
by will or the laws of descent and distribution; or by the guardian or legal
representative of any of the foregoing; provided that Incentive Stock Options
may be exercised by any Family Member, guardian or legal representative only if
permitted by the Code and any regulations thereunder. All provisions of this
Plan shall in any event continue to apply to any award granted under the Plan
and transferred as permitted by this Section 13, and any transferee of any such
award shall be bound by all provisions of this Plan as and to the same extent as
the applicable original grantee.




14.
Listing, Registration and Qualification



If the Committee determines that the listing, registration or qualification upon
any securities exchange or under any law of Shares subject to any option,
performance award, restricted stock unit, deferred stock unit or restricted
stock grant is necessary or desirable as a condition of, or in connection with,
the granting of same or the issue or purchase of Shares thereunder, no such
option may be exercised in whole or in part, no such performance award may be
paid out, and no Shares may be issued, unless such listing, registration or
qualification is effected free of any conditions not acceptable to the
Committee.




15.
Transfer of Employee



The transfer of an employee from the Company to a Subsidiary, from a Subsidiary
to the Company, or from one Subsidiary to another shall not be considered a
termination of employment; nor shall it be considered a termination of
employment if an employee is placed on military or sick leave or such other
leave of absence which is considered by the Committee as continuing intact the
employment relationship.




16.
Adjustments



In the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation, distribution of assets, or any
other change in the corporate structure or shares of the Company, the Committee
shall make such adjustment as it deems appropriate in the number and kind of
Shares or other property available for issuance under the Plan (including,
without limitation, the total number of Shares available for issuance under the
Plan pursuant to Section 4), in the number and kind of options, Shares,
restricted stock units, deferred stock units or other property covered by grants
previously made under the Plan, and in the exercise price of outstanding
options. Any such adjustment shall be final, conclusive and binding for all
purposes of the Plan and shall take into account the applicable requirements of
Section 409A of the Code. In the event of any merger, consolidation or other
reorganization in which the Company is not the surviving or continuing
corporation or in which a Change in Control is to occur, all of the Company’s
obligations regarding awards that were granted hereunder and that are
outstanding on the date of such event shall, on such terms as may be approved by
the Committee prior to such event, be (a) canceled in exchange for cash or other
property taking into account the requirements of Section 409A of the Code, or
(b) assumed by the surviving or continuing corporation.

 
13

--------------------------------------------------------------------------------

 

Without limitation of the foregoing, in connection with any transaction of the
type specified by clause (iii) of the definition of a Change in Control in
Section 2(c), the Committee may, in its discretion, (i) cancel any or all
outstanding options under the Plan in consideration for payment to the holders
thereof of an amount equal to the portion of the consideration that would have
been payable to such holders pursuant to such transaction if their options had
been fully exercised immediately prior to such transaction, less the aggregate
exercise price that would have been payable therefor, or (ii) if the amount that
would have been payable to the option holders pursuant to such transaction if
their options had been fully exercised immediately prior thereto would be equal
to or less than the aggregate exercise price that would have been payable
therefor, cancel any or all of such options for no consideration or payment of
any kind. Payment of any amount payable pursuant to the preceding sentence may
be made in cash or, in the event that the consideration to be received in such
transaction includes securities or other property, in cash and/or securities or
other property in the Committee’s discretion.




17.
Amendment and Termination of the Plan



The Board of Directors or the Committee, without approval of the stockholders,
may amend or terminate the Plan, except that no amendment shall become effective
without prior approval of the stockholders of the Company if stockholder
approval would be required by applicable law or regulations or by any listing
requirement of the principal stock exchange on which the Common Stock is then
listed.




18.
Amendment or Substitution of Awards under the Plan.



The terms of any outstanding award under the Plan may be amended from time to
time by the Committee in its discretion in any manner that it deems appropriate,
including, but not limited to, acceleration of the date of exercise of any award
and/or payments thereunder or of the date of lapse of restrictions on Shares
(but only to the extent permitted by Section 409A of the Code); provided that,
except as otherwise provided in Section 16, no such amendment shall adversely
affect in a material manner any right of a participant under the award without
his or her written consent, and provided further that the Committee shall not
reduce the exercise price of any options awarded under the Plan without approval
of the stockholders of the Company. The Committee may, in its discretion, permit
holders of awards under the Plan to surrender outstanding awards in order to
exercise or realize rights under other awards, or in exchange for the grant of
new awards, or require holders of awards to surrender outstanding awards as a
condition precedent to the grant of new awards under the Plan, but only if such
surrender, exercise, realization, exchange, or grant (a) would not constitute a
distribution of deferred compensation for purposes of Section 409A of the Code
or (b) constitutes a distribution of deferred compensation that is permitted
under Section 409A of the Code.




19.
Commencement Date; Termination Date.



The date of commencement of the Plan shall be the date on which the Company’s
Registration Statement on Form S-1 (File No. 333-119111) is declared effective
by the Securities and Exchange Commission.


Unless previously terminated upon the adoption of a resolution of the Board
terminating the Plan, the Plan shall terminate at the close of business on the
ten year anniversary of the date on which the Company’s Registration Statement
on Form S-1 (File No. 333-119111) is declared effective by the Securities and
Exchange Commission. No termination of the Plan shall materially and adversely
affect any of the rights or obligations of any person, without his or her
written consent, under any grant of options or other incentives theretofore
granted under the Plan.

 
14

--------------------------------------------------------------------------------

 

No award shall be granted pursuant to the Plan following the date of the Plan’s
termination, but awards granted prior to such date may extend beyond that date;
provided that no Section 162(m) Award (other than an Incentive Stock Option or
Non-qualified Stock Option) shall be granted on or after the fifth anniversary
of the stockholder approval of the Plan unless the Performance Goals set forth
on Exhibit A are reapproved (or other designated performance goals are approved)
by the stockholders no later than the first stockholder meeting that occurs in
the fifth year following the year in which stockholders approve the Performance
Goals set forth on Exhibit A.




20.
Severability



Whenever possible, each provision of the Plan shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Plan is held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of the Plan.




21.
Governing Law



The Plan shall be governed by the corporate laws of the State of Delaware,
without giving effect to any choice of law provisions that might otherwise refer
construction or interpretation of the Plan to the substantive law of another
jurisdiction.




22.
Section 409A of the Code



The Plan is intended to comply with the applicable requirements of Section 409A
of the Code and shall be limited, construed and interpreted in accordance with
such intent. To the extent that any award under the Plan is subject to Section
409A of the Code, it shall be paid in a manner that will comply with Section
409A of the Code, including proposed, temporary or final regulations or any
other guidance issued by the Secretary of the Treasury and the Internal Revenue
Service with respect thereto. Notwithstanding anything herein to the contrary,
any provision in the Plan or any award agreement that is inconsistent with
Section 409A of the Code shall be deemed to be amended to comply with Section
409A of the Code and shall not require the consent of the affected participants
or their beneficiaries, and to the extent that such provision cannot be amended
to comply therewith, such provision shall be null and void.

 
15

--------------------------------------------------------------------------------

 

EXHIBIT A


PERFORMANCE GOALS


To the extent permitted under Section 162(m) of the Code, performance goals
established for purposes of the grant or vesting of awards of restricted stock,
restricted stock units, deferred stock units, and/or performance awards, each
intended to be “performance-based” under Section 162(m) of the Code, shall be
based on the attainment of certain target levels of, or a specified increase or
decrease (as applicable) in one or more of the following performance goals (“
Performance Goals ”):


 
•
earnings per share;



 
•
operating income;



 
•
net income (before or after taxes);



 
•
growth in book value;



 
•
growth in tangible book value;



 
•
relative combined ratio performance compared to industry;



 
•
earnings before interest, tax, depreciation and amortization;



 
•
return on equity;



 
•
return on assets;



 
•
net revenues;



 
•
gross revenues;



 
•
revenue growth;



 
•
service revenues;



 
•
market share;



 
•
reduction in operating expenses;



 
•
direct premiums written adjusted to exclude assigned premiums;



 
•
combined ratio adjusted to exclude reserve additions and releases.



The Compensation Committee may designate additional business criteria on which
the performance goals may be based or adjust, modify or amend those criteria.


To the extent permitted under Section 162(m) of the Code, the Committee may, in
its sole discretion, also exclude, or adjust to reflect, the impact of an event
or occurrence that the Committee determines should be appropriately excluded or
adjusted, including:

 
16

--------------------------------------------------------------------------------

 

(a) restructurings, discontinued operations, extraordinary items or events, and
other unusual or non-recurring charges as described in Accounting Principles
Board Opinion No. 30 and/or management’s discussion and analysis of financial
condition and results of operations appearing or incorporated by reference in
the Company’s Form 10-K for the applicable year;


(b) an event either not directly related to the operations of the Company or not
within the reasonable control of the Company’s management; or


(c) a change in tax law or accounting standards required by generally accepted
accounting principles.


Performance Goals may also be based upon individual participant performance
goals, as determined by the Committee, in its sole discretion.


In addition, such Performance Goals may be based upon the attainment of
specified levels of Company (or subsidiary, division, other operational unit or
administrative department of the Company) performance under one or more of the
measures described above relative to the performance of other corporations. To
the extent permitted under Section 162(m) of the Code, but only to the extent
permitted under Section 162(m) of the Code (including, without limitation,
compliance with any requirements for stockholder approval), the Committee may
also:


(a) designate additional business criteria on which the performance goals may be
based; or


(b) adjust, modify or amend the aforementioned business criteria.
 
 
17

--------------------------------------------------------------------------------